DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2019/0273119 A1) (“Zhou”), in view of  Tutorialspoint, https://web.archive.org/web/20160418150028/https://www.tutorialspoint.com/vlsi_design/vlsi_design_mos_transistor.htm, April, 18, 2016 (“Tutorialspoint”), in view of Bessho et al. (US 2012/0281462 A1) (“Bessho”).

    PNG
    media_image1.png
    473
    701
    media_image1.png
    Greyscale

	Regarding claim 1, Zhou teaches in figures 1, and 6, and Examiner figure 1 above:
	a transistor (118) comprising; and 
a channel pattern (150) disposed over an interconnection layer (108); 
a gate pattern (154) disposed over the channel pattern (150); 
two contacts (160/162) disposed over the channel pattern (150) and beside the gate pattern (154); and 
a high-k dielectric pattern (152 where 152 is a gate dielectric; Examiner is taking official notice that a gate dielectric can either be a low-k dielectric, such as SiOx, or a high-k dielectric, such as HfOx. These two types of gate dielectrics are well-known in the art, and are routinely used in the art. Further, they are considered obvious variants of each other.) disposed between the gate pattern (154) and the channel pattern (150),

Zhou does not teach:
The gate insulating layer is in contact with the source and drain contacts.
wherein the high-k dielectric pattern is disposed only between facing sidewalls of the contacts.

Tutorialspoint teaches, as shown in Examiner’s figure 1 below:

    PNG
    media_image2.png
    376
    739
    media_image2.png
    Greyscale

The gate insulating layer (A) is in contact with the source (C) and drain (B) contacts.
wherein the gate insulating layer is disposed only between facing sidewalls of the contacts (D).
It would have been obvious to one of ordinary skill in the art that the gate insulating layer (i.e. the high-k dielectric pattern) could be in contact with the source/drain contacts and only disposed between the contacts as taught by Tutorialspoint. This is because one of ordinary skill in the art would recognize Tutorialspoint as a basic arguably introductory view of a transistor, of which one of ordinary skill in the art probably learned about transistors from. Further, one of ordinary skill in the art would view the transistor of Zhou as a more advanced design as it contains sidewall spacers (156). Therefore, one of ordinary skill in the art would use the less advanced design of Tutorialspoint as it is simpler, and therefore cheaper and faster, to make than the transistor of Zhou. Still further, there is no functional difference between the two transistors. Thus, it would have been obvious to replace the transistor of Zhou with the transistor of Tutorialspoint.

Zhou also teaches a FeRAM (120; ¶ 0017, where 120 can be an FeRAM)  electrically connected to the transistor (figure 1 shows 120 connected to 118).
Zhou also teaches,
the FeRAM (120) will be electrically connected to one of the electrodes (160/162; A/B) of the transistor as shown in figure 1.
The FeRAM (120) has a first electrode (A), and a second electrode (B) disposed over the first electrode (A).

Zhou does not teach:
The specifics of the FeRAM. This is because Zhou is directed to the higher level aspects of having a bottom layer of transistors (102) connected through interconnect layers 108/110 to another set of transistors 118 which are in turn connected to the memory devices 120.
Zhou teachings are such that one of ordinary skill in the art would understand that they could place any FeRAM device into 120 and the structure will function. 

Therefore, Zhou does not teach:
wherein the ferroelectric tunnel junction comprises: 
a crystalline oxide layer and a ferroelectric layer disposed in direct contact with each other in between the first electrode and the second electrode, 
wherein the crystalline oxide layer comprises a crystalline oxide material, and 
the ferroelectric layer comprises a ferroelectric material.
	
Bessho teaches at least in figure 4:
Wherein the FeRAM comprises (detailed below)
wherein the ferroelectric tunnel junction comprises (detailed below): 
a first electrode (14/15); 
a second electrode (19), disposed over the first electrode (14); and 
a crystalline oxide layer (16; ¶ 0098 where 16 is crystalline MgO) and a ferroelectric layer (17) disposed in direct contact with each other (17 is in direct contact with 16) in between the first electrode (14) and the second electrode (19), 

It would have been obvious to one of ordinary skill in the art to combine Bessho with Zhou because 1) as stated Zhou allows for the use of any FeRAM device into their design, and 2) one would use Bessho’s FeRAM because it provides an FeRAM which can operate stably with a high reliability, and has reduced write current and thus lower power consumption. 
Regarding claim 2, Tutorialspoint teaches: 
wherein a top surface of the channel pattern (top of channel) is in contact with the high-k dielectric pattern (A), and 
a sidewall of the channel pattern (the channel can be considered the channel region and the N+ regions. This is based upon common knowledge of one of ordinary skill in the art. In the art the channel is generally considered to be the region between the source and drain contacts. However, Applicant is using the term channel to include the edges of the source and drain contacts. Therefore, Tutorialspoint “channel” can include the channel region and the N+ regions)

The combination of Zhou and Tutorialspoint teaches:
The sidewall of the channel (Tutorialspoint edges of the left and right N+ region) is in contact with a dielectric material (Zhou 114) different from the high-k dielectric pattern (114 is an interlayer dielectric. One of the most common interlayer dielectrics is silicon oxide. As stated above the gate insulating layer can be high-k. Silicon oxide is not considered a high-k material. Therefore, the dielectric material 114 would be different than the gate insulating layer).
Regarding claim 3, Tutorialspoint teaches:
wherein a sidewall of one of the two contacts is flushed with a sidewall of the channel pattern (this is shown as D), and 
a sidewall of the other of the two contacts is flushed with an opposing sidewall of the channel pattern (this is a different side of D), and 
wherein a portion of a first surface of the channel pattern is in contact with the high-k dielectric pattern (where A and channel meet), and 
a second surface of the channel pattern vertical to the first surface of the channel pattern is in contact with a dielectric material different from the high-k dielectric patter (as shown in figure 6 of Zhou the bottom of 150 is in contact with 114. In Tutorials point all the elements under the contacts and gate insulating layer would be considered the channel).
Regarding claim 4, Bessho teaches at least in figure 4:
further comprising another crystalline oxide layer (18, where 18 is MgO; ¶ 0158, where 16 and 18 are formed the same way; ¶ 0098 where 16 is crystalline. Since 16 and 18 are formed the same way and 16 is crystalline it would have been obvious that 18 would also be crystalline), 
wherein the ferroelectric layer (17) is disposed in between and directly contacts the crystalline oxide layer (16) and the other crystalline oxide layer (18), and 
the other crystalline oxide layer (18) directly contacts the second electrode (19) on one side and the ferroelectric layer (17) on an opposite side (18 is so formed).
Regarding claim 5, Bessho teaches at least in figure 4:
wherein the crystalline oxide layer (16) and the other crystalline oxide layer (18) include the same crystalline oxide material (figure 4 shows 16 and 18 are made of MgO).
Regarding claim 6, the limitation
wherein the crystalline oxide layer is one of multiple crystalline oxide layers, the ferroelectric layer is one of multiple ferroelectric layers, and the crystalline oxide layers are alternately stacked with the ferroelectric layers in between the first electrode and the second electrode,
is considered a duplication of layers. MPEP 2144.04(VI)(B). See figures in US 2006/0049440 A1, where the plurality of layers creates a stacked memory device; 

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view Tutorialspoint, in view of Bessho, in view of Bruchhaus et al. (US 2006/0049440 A1) (“Bruchhaus”).
Regarding claim 6, Zhou and Bessho do not expressely,
wherein the crystalline oxide layer is one of multiple crystalline oxide layers, the ferroelectric layer is one of multiple ferroelectric layers, and the crystalline oxide layers are alternately stacked with the ferroelectric layers in between the first electrode and the second electrode.
Bruchhaus teaches at least in figure 2:
wherein the crystalline oxide layer (12a-h) is one of multiple crystalline oxide layers (12a-h), 
the ferroelectric layer (11a-g) is one of multiple ferroelectric layers (11a-g), and 
It would have been obvious to one of ordinary skill in the art to add the features of Bruschhaus above to the device of Zhou and Bessho because Bruchhaus teaches that one can create a ferroelectric memory cell capable of increasing the storage while reducing the “influence of the in-plane orientation of the crystallites on the polarization is reduced or eliminated altogether.” ¶ 0010.

The combination of references teaches:
the crystalline oxide layers (Bessho 16/18; Bruchhaus 12a-h) are alternately stacked with the ferroelectric layers (Bessho 17; Bruchhaus 11a-g) in between the first electrode (Besho 14/15) and the second electrode (Besho 19).

Regarding claim 7, Bruchhaus teaches at least in figure 2:
wherein each ferroelectric layer (11a-g) directly contacts at least one crystalline oxide layer (12a-h) of the crystalline oxide layers (12a-h).
Regarding claim 8, Bruchhaus teaches at least in figure 2:
wherein each ferroelectric layer (11a-g) is disposed in between and directly contacts a corresponding pair of crystalline oxide layers (12a-h)of the crystalline oxide layers (12a-h).




Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Bessho, in light of teaching reference Schubring et al. (US 2003/0085375 A1) (“Schubring”).
Regarding claim 21, Zhou teaches in figure 1:
	a transistor (118); and 
a FeRAM (120; ¶ 0017, where 120 can be an FeRAM)  electrically connected to the transistor (figure 1 shows 120 connected to 118).

Zhou does not teach:
The specifics of the FeRAM. This is because Zhou is directed to the higher level aspects of having a bottom layer of transistors (102) connected through interconnect layers 108/110 to another set of transistors 118 which are in turn connected to the memory devices 120.
Zhou teachings are such that one of ordinary skill in the art would understand that they could place any FeRAM device into 120 and the structure will function. 

Therefore, Zhou does not teach the specifics of the FeRAM such as:
a bottom electrode and a top electrode; and 
a layered structure, 
disposed between the bottom electrode and the top electrode and comprising at least one crystalline oxide layer and at least one ferroelectric layer stacked alternately.


Examiner note: Examiner could have rewritten claim 21 several time to meet the limitations of the dependent claims. Instead, Examiner has chosen to use different interpretations of Bessho. 
Interpretation 1
Bessho teaches at least in figure 4:
a bottom electrode (14) and a top electrode (19); and 
a layered structure (15-18), 
disposed between the bottom electrode (14) and the top electrode (19) and comprising at least one crystalline oxide layer (16 or 18) and at least one ferroelectric layer stacked (15 or17) alternately.
Interpretation 2
Bessho teaches at least in figure 4:
a bottom electrode (14) and a top electrode (18/19); and 
a layered structure (15-17), 
disposed between the bottom electrode (14) and the top electrode (18/19) and comprising at least one crystalline oxide layer (16) and at least one ferroelectric layer stacked (15 or 17) alternately.
Interpretation 3
Bessho teaches at least in figure 4:
a bottom electrode (14/15) and a top electrode (19); and 
a layered structure (16-18), 
disposed between the bottom electrode (14) and the top electrode (19) and comprising at least one crystalline oxide layer (16 or 18) and at least one ferroelectric layer stacked (17) alternately.
It would have been obvious to one of ordinary skill in the art to combine Bessho with Zhou because 1) as stated Zhou allows for the use of any FeRAM device into their design, and 2) one would use Bessho’s FeRAM because it provides an FeRAM which can operate stably with a high reliability, and has reduced write current and thus lower power consumption. 

	wherein the at least one ferroelectric layer (17) is (Examiner is interpreting the word is to mean “consisting of”. This is because Applicant removed the word “comprising” and replaced it with “is”.) hafnium oxide, hafnium zirconium oxide, hafnium lanthanum oxide, hafnium aluminum oxide, or hafnium silicon oxide (¶ 0108, where elements other than Co and Fe can used. ¶ 0109, where Hf, Zr can be used. Based upon the entire teachings of Bessho besides CoFeHfO, CoFeZrO, or CoFeHfZrO, CoFeSiHfO being used, one could also use HfO, ZrO, HfZrO, etc. Further, Schubring teaches that FeO, CoO, HfO, ZrO, and combinations such as those taught by Bessho are all ferroelectric materials. ¶¶ 0026-29. Therefore, Shubring and Bessho teach the same material can be used for ferroelectric material layers in a storage system. Shubring ¶ 0008. Thus, based upon the teachings of Bessho and Schubring it would have been obvious that the ferroelectric layer 17 of Bessho could consist of hafnium oxide, hafnium zirconium oxide, etc.

(¶ 0108-0110, where 17 can comprise a combination of Co, Fe, Zr, Hf, and oxides (e.g. alloys) of these materials. Since they comprise oxides of these materials layer 17 can comprise CoFeHfO, CoFeZrO, or CoFeHfZrO, CoFeSiHfO, for example. Thus, the ferroelectric layer can comprise hafnium oxide, zirconium oxide, hafnium zirconium oxide, hafnium silicon oxide).

Regarding claim 22, Bessho teaches using Interpretation 1:
wherein the topmost layer of the layered structure (18) in contact with the top electrode (19) layer is an crystalline oxide layer (18 is a crystalline oxide layer; See claim 1).
Regarding claim 23, Bessho teaches using Interpretation 2:
wherein the topmost layer (17) of the layered structure (14-17) in contact with the top electrode layer (18/19) is a ferroelectric layer (17).
Regarding claim 24, Bessho teaches using Interpretation 3:
wherein the bottommost layer (16) of the layered structure (16-18) in contact with the bottom electrode layer (14/15)  is an crystalline oxide layer (16 is a crystalline oxide layer; See claim 1).
Regarding claim 25, Bessho teaches using Interpretation 1:
wherein the bottommost layer (15) of the layered structure (15-17) in contact with the bottom electrode layer (14) is a ferroelectric layer (15).

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Bessho, in light of teaching reference Schubring, in view of Huguchi et al. (US 2005/0122005 A1) (“Huguchi”).
Regarding claim 26, Bessho teaches:
The crystalline oxide layer (16 or 18) preferably has a crystal orientation of (001).

Higuchi teaches:
That the MgO crystalline oxide layer comes in a variety of different crystal orientations (100), (110), and (111), and these orientations can be used in a ferroelectric device.
One of ordinary skill in the art would know that MgO comes in these different orientations.
It would have been obvious to one of ordinary skill in the art to try different crystalline orientations of MgO and determine if they suffer the same deficiency as (111) orientation does when it is heated. Namely the deterioration of perpendicular magnetic anisotropy, or if a different orientation overcomes or lessens this deterioration. Thus, it would have been obvious to try the combination of Higuchi and Bessho.





Claims 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view Tutorialspoint, in view of Bessho, in view of Schubring, in view of May et al. (US 2019/0157210 A1) (“May”).
Regarding claim 27, 
Claim 1 teaches all the limitations of claim 27 except for the limitatiosn:
wherein top surfaces of the two contacts are flushed with a top surface of the gate pattern.

May teaches at least in figure 3:
the top surfaces of the two contacts (top surface of 140s) are flushed with a top surface of the gate pattern (126).
It would have been obvious to one of ordinary skill in the art to have the top surface coplanar, or flush, because this would allow for one to easily add the next layer of metal. It is known to those of ordinary skill in the art that there will be a plurality of metal layers on top of the source, drain, and gate contacts in order to interconnect all of the transistors on a die. These plurality of metal layers are referred to as MX layers. Where Mx can be M1, M2, M3, etc. It is not uncommon to those of ordinary skill in the art to have at least five or six metal layers. In order to accurately and precisely stack, and interconnect, these metal layers one of ordinary skill in the art needs to have the underlying layers flush, or coplanar. This would prevent humps and dips in the plurality of MX layers.

Higuchi in claim 26 teaches:
The crystalline oxide layer (16 or 18) preferably has a crystal orientation of (001).

Regarding claim 28, 
Claim 28 is directed to the change in size and proportion of the ferroelectric tunnel junction.  This appears to be the only difference between the prior art and the claimed device. The claimed device will not operate differently than the prior art device. Thus, according to the Federal Circuit where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v.TEC Syst., Inc., 725 F.2d 1338 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984).
Regarding claim 29, 
Wherein the crystalline oxide layer (16) is in direct contact with the first electrode (14/15).
Regarding claim 30, 
Claim 30 is rejected for the same reasons as claim 4 above.
Regarding claim 31, 
Claim 31 is rejected for the same reasons as claim 26 above.
Regarding claim 32, 
Claim 32 is rejected for the same reasons as claim 6 above.





Response to Arguments
Regarding claims 1, and 27, 
Applicant’s amendments, filed March 2, 2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhou, in view of Tutorialspoint, in view of Bessho.
Regarding claim 21,
Applicant's arguments filed July 7, 2022 have been fully considered but they are not persuasive. 
Applicant asserts the prior art does not teach the ferroelectric layer is HfOx, HfZrOx, HfLaOx, HfAlOx, or HfSiOx.
Applicant’s argument is based upon their reading of Besso’s ¶ 0108-09. Where Applicant reads “elements other than Co and Fe can be added to the storage layer” as meaning there must be Co and Fe in the storage layer. Examiner reads this differently. Examiner reads it as meaning there can be other elements instead of Co and Fe in the storage layer. An everday example of Examiner’s position is that a Pen can be colors (elements) other than blue (Co) and red (Fe). Examples of the other colors (elements) are black, green, etc (Hf, Zr, etc.). However, Examiner has also include a new reference Schubring to bolster Examiner’s position. Where Schubring teaches that ferroelectric material can be a single element with oxygen (HfO, ZrO, etc.) or a combination of elements with oxygen (CoFeHrO).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT WALL/            Primary Examiner, Art Unit 2822